Citation Nr: 0311552	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a timely substantive appeal was filed as to the issue 
of service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  He died in February 1994.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.

The appellant failed to appear at a hearing which she had 
requested before a Veterans Law Judge (formerly referred to 
as Member of the Board) at the RO in October 2002, thereby 
constituting a withdrawal of the request for a hearing.  
38 C.F.R. 20.702(d).


FINDINGS OF FACT

1.  Notice of the RO's decision denying the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death was sent to the appellant on August 12, 1994, 
and, after receipt of a timely notice of disagreement (NOD), 
the RO mailed a statement of the case (SOC) on January 31, 
1995.

2.  By law, the appellant was required to submit a 
substantive appeal within one year after notice of the 
decision denying her claim, or within 60 days after mailing 
of the SOC, whichever was the later.

3.  The earliest document that can be construed as a 
substantive appeal in the appellant's claim was received on 
August 30, 1995.


4.  In a letter dated November 18, 2002, the Board notified 
the appellant that it had identified an issue as to the 
timeliness of her substantive appeal.  She was given 60 days 
in which to respond and to submit any evidence or argument 
pertinent to that issue.  She did not to respond within the 
60-day time period.  


CONCLUSION OF LAW

The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection for 
the cause of the veteran's death; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO issued a rating decision in August 1994 that denied 
entitlement to service connection for the cause of the 
veteran's death.  A copy of that decision was sent to the 
appellant on August 12, 1994.

In December 1994 the appellant filed notice of disagreement 
with the RO's determination that denied her claim of 
entitlement to service connection for the cause of the 
veteran's death.  On January 31, 1995, the RO issued an SOC.  
On August 30, 1995, the RO received the appellant's 
substantive appeal (VA Form 9).  




In October 2002 the RO certified the appellant's appeal to 
the Board.  After transfer of the claims file, The Board sent 
the appellant a letter in November 2002, which informed her 
that her substantive appeal appeared not to have been filed 
on time with respect to her claim for entitlement to service 
connection for the cause of the veteran's death.  The letter 
notified the appellant of the steps involved in the appeal 
process, and how the evidence of record shows that the final 
step in perfecting the appeal, i.e., filing the substantive 
appeal, was not completed in a timely manner.  The appellant 
and her representative were also notified that they had 60 
days to submit evidence, to state why they might believe the 
substantive appeal was filed on time, and/or to request a 
hearing before the Board on the question of whether the 
appeal was timely filed.  A response was not received from 
the appellant or her representative within the prescribed 
time period.

II.  Legal Analysis

An appeal consists of a timely NOD in writing and, after an 
SOC has been furnished, a timely substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.202.  A substantive appeal shall be 
filed within 60 days from the date of mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the rating decision that is 
being appealed, whichever time period ends later.  38 C.F.R. 
§ 20.302(b)(2).  The date of mailing the letter that notifies 
the appellant of the rating decision will be presumed to be 
the same as the date of that letter for the purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Notice means 
written notification sent to the claimant at or her latest 
address of record.  38 C.F.R. § 3.1(q).  The Board also notes 
that either the appellant or her representative may file a 
substantive appeal.  38 C.F.R. § 20.301(a).  




Thus, to be considered timely, the substantive appeal must be 
filed within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period ensuing from the date of 
mailing of the notification of the determination being 
appealed, or within any extended time limits prescribed 
pursuant to a timely filed request for extension of time, 
whichever of those time options ends later.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b).  If the claimant fails to 
file a substantive appeal in a timely manner, "[s]he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Moreover, an appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed, and, in the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305.

In the instant case, the rating decision was sent on August 
12, 1994, and the SOC was sent on January 31, 1995.  The 
substantive appeal, which was received on August 30, 1995, 
was clearly received more than one year after the issuance of 
the rating decision and well beyond the 60 days following 
from issuance of the SOC.  The record reflects that neither 
the appellant nor her representative requested an extension 
of time for filing, in accordance with 38 C.F.R. § 20.303.  

The Board has reviewed the record in this case, and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal.  The 
evidence reflects that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
SOC, and she was also advised of what was required of her if 
she needed more time to do so.  The appellant did not comply 
with the instructions set forth in the VA Form 4107 provided 
in August 1994, nor did she comply with the instructions set 
forth in the transmittal letter that accompanied the January 
1995 SOC.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or the response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case, in order to be efficacious, 
would have to have been filed on or before August 12, 1995.  
There is no evidence of record that the appellant ever 
requested an extension of time to file her appeal.  Even 
giving her the benefit of presuming that her appeal was 
postmarked five days prior to the date of its receipt by the 
RO, the appeal was untimely.

The Board further notes that the appellant and her 
representative were afforded 60 days in which to submit 
evidence or statements to show that the substantive appeal 
was timely filed, but a response to the Board's letter was 
not received.

Based upon the evidence of record, the Board finds that the 
appellant has not submitted a timely substantive appeal as to 
the denial of her claim of entitlement to service connection 
for the cause of the veteran's death.

Consequently, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the appellant or 
her representative that could be reasonably construed to be a 
timely substantive appeal.  A timely substantive appeal not 
having been filed with regard to the August 1994 rating 
decision, the appeal has not been perfected, and it must be 
dismissed.


During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute specifies that the Secretary shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  She was provided 
with her procedural and appellate rights in the VA Form 4107 
provided in August 1994, and in the cover letter and 
instructions that accompanied the January 1995 SOC.  
Nevertheless, the appellant did not submit a timely 
substantive appeal regarding the issue of entitlement to 
service connection for the cause of the veteran's death.

In addition, we note that, in November 2002, the appellant 
and her representative were advised by the Board that the 
appellant appeared not to have filed a timely appeal, and 
that she was being afforded an opportunity to submit evidence 
and/or argument as to that issue.  However, to date, there 
has been no response from the appellant or her representative 
in response to that notice.  

Under these circumstances, where the appellant has not 
complied with the legal requirement for perfecting an appeal, 
the Board finds that further development pursuant to the 
provisions of the VCAA is not warranted, as no reasonable 
possibility exists that such assistance would aid in 
substantiating the appellant's claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.CA. § 5103A (West 
2002)). See Wensch v. Principi, 15 Vet. App. 362, 367- 68 
(2001) ("VCAA is not applicable in all cases").


ORDER

The appellant having failed to file a timely substantive 
appeal regarding the issue of service connection for the 
cause of the veteran's death, the matter is not properly 
before the Board for appellate review, and the appeal is, 
accordingly, dismissed.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

